ne et ene oe gram aml
[= pape eDNY |
| DOCUMENT

BG "FRONICALS FILED |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

WALTER J. JACKSON,

Plaintiff,

19 CV 10870 (VB)

Vv.

ALVARO FARIAS, Detective, Shield #103; and ORDER OF SERVICE

CITY OF PEEKSKILL,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that
Defendants violated his federal constitutional rights.! By order dated December 12, 2019, the
Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma
pauperis (“IFP”). The Court directs service on Defendants.

DISCUSSION

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process .. . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

 

' By order dated January 10, 2020, Chief Judge McMahon directed Plaintiff to submit an
amended complaint, ECF No. 5, which he did on February 24, 2020, ECF No. 7.
be issued. The Court therefore extends the time to serve until 90 days after the date the
summonses are issued. If the complaint is not served within that time, Plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that
it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.
Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service through the U.S. Marshals Service on Defendants
Peekskill Detective Alvaro Farias, Shield #103, and the City of Peekskill, the Clerk of Court is
instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285
form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses
and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to
effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issues summonses, complete the USM-285
forms with the addresses for Peekskill Detective Alvaro Farias, Shield #103, and the City of

Peekskill, and deliver to the U.S. Marshals Service all documents necessary to effect service.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: March 3, 2020
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 

 
DEFENDANTS AND SERVICE ADDRESSES

Detective Alvaro Farias, Shield #103
City of Peekskill Police Department

2 Nelson Avenue
Peekskill, NY 10566

City of Peekskill
Corporation Counsel
Peekskill City Hall
840 Main Street
Peekskill, NY 10566
